Citation Nr: 1019133	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for epididymitis, to 
include as secondary to gonorrhea. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Brother


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
denied claims for service connection for a back injury, 
epididymitis, and tinnitus.

In May 2007, a local hearing was held before a Decision 
Review Officers at the St. Louis, Missouri RO.  In September 
2008, a Travel Board hearing was held before the undersigned 
Veterans Law Judge at the St. Louis, Missouri RO.  
Transcripts of these proceedings have been associated with 
the claims folder.

By a January 2009 determination, the Board denied the 
Veteran's claim for service connection for a back disability 
and remanded the issues of entitlement to service connection 
for epididymitis and tinnitus.  The Veteran appealed the 
Board's denial of his claim for service connection for a back 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2009, the Court issued an order 
granting an August 2009 joint motion to remand (JMR) the 
appeal of this issue to the Board.  The appeal was returned 
to the Board for action consistent with the August 2009 JMR 
and Court order.  In October 2009, the Board remanded this 
issue for further development.

The Board notes that the Veteran's representative submitted 
argument via a Statement of Accredited Representative in 
Appealed Case in July 2008 prior to the January 2009 Board 
determination.  The Veteran's representative did not submit 
argument in the form of a Statement of Accredited 
Representative in Appealed Case since that time.  However, in 
a February 19, 2010, letter attached to the most recent 
supplemental statement of the case (SSOC), the Veteran and 
his representative were advised that they had 30 days from 
the date of this letter to respond.  As 30 days have since 
passed, the Board will proceed to the merits of the claim. 

The issues of entitlement to service connection for 
epididymitis, to include as secondary to gonorrhea, and 
entitlement to service connection for tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran is not shown by the most probative medical 
evidence of record to have a back disability that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

An October 2005 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for a 
back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  In this regard, the Board acknowledges that the 
Veteran's original claims file was deemed to be lost in March 
1981.  Nevertheless, it appears that the Veteran's service 
treatment records are in the file, as well as relevant VA and 
private medical records.  The Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination most recently in 
January 2010, which addressed his claim for service 
connection for a back disability.  The examiner reviewed the 
claims files, conducted the appropriate diagnostic tests and 
studies, and noted the Veteran's assertions.  The Board finds 
this examination report and opinion to be thorough and 
complete.  Therefore, the Board finds this examination report 
and opinion are sufficient upon which to base a decision with 
regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran contends that he incurred a back disability while 
serving on active duty.  Specifically, the Veteran and his 
brother have testified that the Veteran was pushed from the 
rear which caused him to fall forward while marching during 
basic training in 1968, and that he sustained injury to his 
back as a result.  The Veteran contends that he was taken to 
sick bay at the time of the fall and was told he was just 
bruised.  See hearing transcripts, May 2007 and September 
2008.  However, he has had continued symptoms since that 
time.  Id.  

As noted above, the Board acknowledges that the Veteran's 
claims file was deemed to be lost in March 1981.  At that 
time, the claims file was rebuilt to the extent possible.  
The Veteran's available service treatment records make no 
reference to a back disability or injury during service.  
However, as noted, the Veteran and his brother have testified 
that the Veteran sustained injury to his back during basic 
training.  Consequently, their assertions must be considered.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board further notes that, during a December 2007 VA 
examination, the Veteran was diagnosed with thoracolumbar 
degenerative disc disease.  The examiner noted that the 
degenerative changes were present primarily in the upper 
lumbar and lower thoracic spine, consistent with the 
Veteran's pain.  The examiner also observed that there was 
calcification in the Veteran's abdominal aorta as seen on his 
x-ray but noted that this had no bearing on the Veteran's 
back symptoms.  The examiner concluded that there was 
increased thoracic kyphosis compatible with physical 
examination and with spur formations at T9-T10 and T11-T12.  
X-rays also revealed lateral spurs at L1-L2, L2-L3, and L3- 
L4.  The examiner noted a diagnosis of thoracolumbar 
degenerative disc disease that was consistent with changes of 
aging.  The examiner ultimately concluded that "based on the 
history and examination and x-rays as noted above, it is not 
likely that the [V]eterans injury of which he complains, that 
occurred during military service, directly caused the current 
back condition."  In rendering this opinion, the examiner 
noted that the Veteran's claims file was not forwarded for 
review.  He further noted that, should elements of the claims 
file or service treatment records suggest to the contrary, 
his opinion could be amended.

More recently, the Veteran underwent a VA examination in 
January 2010.  The examiner indicated that he reviewed the 
claims file and the current history from the Veteran.  He 
also noted that he had examined the Veteran in December 2007.   
In that examination, the examiner described the Veteran's 
statement regarding the onset of pain while in the military.  
The examiner also noted that the claims file contains an 
August 14, 2006, note from a chiropractor stating "fell in 
basic training."  Upon thorough examination of the Veteran, 
the examiner diagnosed him with thoracolumbar degenerative 
disc disease.  After reviewing the record, the previous 
examination, and the current examination, the examiner opined 
that the Veteran does have a chronic back condition.  He 
further stated that it is not likely that the Veteran's 
current back disability was incurred nor aggravated by any 
incident in service.  

The Board notes that the claims file also contains a 
September 2006 clinical record in which a private 
chiropractor described the Veteran's back problems as a 
chronic condition that had been present since he fell in 
basic training in 1968.  This same chiropractor indicated in 
an August 14, 2006, treatment note that the Veteran "fell in 
basic training." 

With regard to establishing service connection on a 
presumptive basis under 38 U.S.C.A. § 1112, the Board notes 
that there is no medical evidence indicating that the Veteran 
had a diagnosis of arthritis of the spine to a compensable 
degree within one year of discharge from active duty.  While 
the Veteran may be competent to report experiencing symptoms 
such as pain in his back at that time, he is not competent to 
establish the presence of arthritis in his spine either 
during service or within one year of separation from service.  
Therefore, service connection for arthritis of the spine 
cannot be granted on a presumptive basis under 38 U.S.C.A. 
§ 1112.

With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  

Having reviewed the record, the Board finds the most 
probative evidence of record as to the possibility of a 
relationship between his current back problems and service to 
be the January 2010 VA opinion.  In this regard, the Board 
notes that this examiner saw the Veteran on two occasions, 
first in December 2007 and again in January 2010.  The record 
reflects that the examiner reviewed the claims file, 
thoroughly examined the Veteran, and elicited a history of 
symptoms directly from the Veteran.  That examiner ultimately 
found that it was less likely than not that the Veteran's 
current back disability was incurred in service.

As noted, the claims file contains August 2006 and September 
2006 clinical records in which a private chiropractor 
described the Veteran's back problems as a chronic condition 
that had been present since he fell in basic training in 
1968.  However, rather than offering an independent medical 
opinion on the etiology of the Veteran's current complaints, 
the chiropractor appears to merely be reciting the lay 
history provided by the Veteran.  The mere recitation of a 
Veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).

In this regard, the Board has considered the testimony of the 
Veteran and his brother that the Veteran sustained an injury 
to his back during basic training and experienced continuous 
problems thereafter.  Certainly, the Veteran is competent to 
offer a description of the symptoms he experienced in 
service, and to describe a continuity of symptoms since 
service.  Additionally, the Veteran's brother is also 
competent to offer a description of what he witnessed during 
and since service.  

However, while a lay person is competent to describe a 
continuity of symptomatology since, he is not necessarily 
competent to link that symptomatology to a specific 
underlying disability.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  In this instance, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, especially as to complex medical diagnoses such 
as a diagnosing a specific underlying pathology of the spine 
or linking any such pathology to his in-service injury.  
Thus, while the statements of the Veteran and his brother are 
entitled to some probative weight, the Board ultimately 
places more probative weight on the opinion of a competent VA 
health care specialist who considered the Veteran's lay 
history, but also took into account general medical 
principles and the results of physical examination and 
accompanying diagnostic studies.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that the Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

Therefore, as the most probative medical evidence of record 
does not relate the Veteran's current back disability to 
service, the Board finds that the evidence of record weighs 
against a finding that the Veteran's current back disability 
is related to his active duty service. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a back disability must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied. 


REMAND

The Veteran is seeking entitlement to service connection for 
epididymitis, to include as secondary to gonorrhea, and 
tinnitus.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.  

These issues were remanded by the Board in January 2009, in 
order to afford the Veteran appropriate VA examinations.  The 
RO was specifically directed to readjudicate these claims 
after appropriate VA examinations were conducted with respect 
to each claim.  If the benefits sought on appeal were denied, 
the Veteran was to have been provided a SSOC with respect to 
these issues.

Upon review of the claims file, the Board finds no evidence 
that these issues were readjudicated or that the Veteran was 
provided a recent SSOC with respect to these issues.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Consequently, a new remand is required to comply 
with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all previous remand 
directive have been substantially 
complied with, to specifically include 
ensuring that all recent VA examinations 
with respect to these claims have been 
conducted as specifically requested.  
Conduct any additional development 
deemed necessary. 

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the March 2008 SSOC.  
In the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a SSOC.  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


